 UNITED STATES PLYWOOD CORPORATION241This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office,745 5thAvenue,New York,New York, Telephone No. Plaza 1-5500, if they have any ques-tion concerning this notice or compliance with its provisions.United States Plywood CorporationandInternational Woodwork-ers of America,AFL-CIO.Case No. 11-CA-2543. June 21,1965DECISION AND ORDEROn March 5, 1965, Trial Examiner Arthur E. Reyman issued hisDecision in the above-entitled proceeding, finding that the Respondenthad not engaged in certain unfair labor practices as alleged in the com-plaint, and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision. There-after, the General Counsel filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed. The Board has considered the Trial Exam-iner's Decision, the exceptions and brief, and the entire record in thiscase,and hereby adopts the Trial Examiner's findings, conclusions,and recommendations.-ORDERPursuantto Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Order recommended by the Trial Examiner, and orders thatthe complaint herein be, and it hereby is, dismissed in its entirety.MEMBERBROWN, dissenting :The Trial Examiner found that the Respondent lawfully dischargedWoddie Lofton on October 1, and refused to reinstate him along with1 The General Counsel,with whom our dissenting colleague appears to agree, has ex-cepted to the Trial Examiner's credibility findingsWe do not agree that Dr. Childs'testimony is self-contradictory on whetherLoftonwas intoxicated,and Dr. Watson, whoexamined Lofton several hours later,testified that he did not make any effort to deter-mine whether Lofton had taken any liquorMoreover,Lofton was in fact convicted ofa breach of the peace arising from this episodeIn these circumstances,we see no reasonto depart from our established policy of not overruling a Trial Examiner's resolutionswith respect to credibility unless the clear preponderance of all the relevant evidence con-vinces us that the resolutions were incorrectStandardDry Wall Products,Inc.,91NLRB 544,enfd 188 P. 2d 362(C A. 3).153NLRB No. 23.796-027-66-v of 153-17 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDother strikers on October 20, because on September 26, 1964, he engagedin the following misconduct : (1) conducting himself in a disorderlymanner at the pay window while on the strikers' pay line; (2) resist-ing arrest and assaulting two sherriff's deputies; and (3) being intoxi-cated.My colleagues accept the Trial Examiner's conclusion. Idisagree.With respect to the alleged disorderly conduct, the Trial Examinercredited deputy sheriff Livingston, although the latter admittedly wasseated across the aisle facing the door and made no move toward Lof-ton until directed to do so by deputy Collins at a time when Lofton hadalready departed from the pay window and was proceeding to the exit.On the other hand, the Trial Examiner discounted the testimony ofthe three employees, who were close in line with Lofton and witnessedthe incident, on the ground that they were in a hurry to get theirchecks and leave and that the consistency of their testimony as to theconversation which took place somehow indicated they were taking a"special side of a case."The very physical positions of these witnessesin the line enabled them, much more clearly than Livingston, toobserve the incident in question.Thus, they were located where theycould hear any conversation.Even if they were in a hurry, thosebehind Lofton could not proceed until he had finished his transaction.In these circumstances, any commotion would necessarily draw theirattention.All of them corroborate Lofton's testimony as to his inquiryconcerning his insurance, Personnel Director Durgin's reply, and hiscourteous response thereto and peaceful departure. It is extremelysignificant that neither Durgin nor deputy Collins, who was in theoffice with Durgin at the time and who directed the interception ofLofton, testified on Respondent's behalf concerning what occurred atthe pay window. Both were in a position to have special knowledgeof the conversations and to know in what manner Lofton's conduct wassupposed to have been disorderly. This is particularly true as to Dur-gin who was the other active participant besides Lofton in the matter.Their failure to testify in these circumstances requires the inferencethat they would not have supported the allegations made againstLofton.Lofton was through the exit when he was accosted by deputy Living-ston and brought back into the canteen some 20 feet beyond the officewhere he was detained. The very statement of this sequence of eventspresents a picture of a man who was peacefully leaving the scene, andnegates any implication of an actor intent on assaulting or coming intoconflict with anyone. Other pertinent factors, as well as the substantialcorroboration by the three employees near him in line, by UnionPresident Bradshaw and Union Representative Craven, all lend cre-dence to Lofton's testimony that he was seized from behind and thathe merely attempted to dodge and fend off blows to avoid injury, but UNITED STATES PLYWOOD CORPORATION243did notresist arrest or assault the officers.Thus, Lofton is a man of56 who weighs only 150 pounds.He has worked for Respondent forsome 10 years without untoward incident prior to the events on the dayin question.He has no criminalrecord, but rather isa substantialcitizenwho is buying his own home in the community in which heresides.I believe the situation itself and Lofton's age,stature, andcharacter afford persuasivereason for concluding, as I do, that he wasnot the aggressor.Finally, the TrialExaminer's conclusion that Lofton showed the'effectsof alcoholic indulgence at the time he applied for his paycheckis based upon the generalassertionof Deputy Livingston whose testi-mony was not corroborated by either Deputy Collins or PersonnelDirector Durgin, and upon the self-contradictory testimony2 of Dr.Childs whowas calledto examine Lofton in the jail. The Trial Exam-iner preferred the foregoing testimony to that of Dr. Watson whoexaminedand treated Lofton in the emergency room at the hospitaland the testimony given by Bradshaw and the several employees whowere in close contact with Lofton in the pay line at the plant thattherewas noindication that Lofton had been drinking.Lofton deniesthat he had anything to drink that day, and his testimony that he sel-dom drinks is not contradicted.Nor is Bradshaw's testimony that onthe day in question, except for a short lunch break, Lofton was servingcontinuously on the picket line from 7 a.m. until the pay-line incidentsometimeafter 2 p.m. In my opinion the Trial Examiner's conclusionthat Lofton was under the influence of alcohol is unsupported by thepreponderance of the credible evidence.In light of the foregoing, I am convinced that Lofton did not engagein the misconduct for which he assertedly was discharged.Even if hehad, however, the purported conduct was hardly so egregious as to war-rant Respondent in stripping Lofton of the protection afforded strikingemployees under the Act.The strikers' payroll line was, in the cir-cumstances, an extension of the strikers' protected picket line.Accord-ingly, I would reverse the Trial Examiner's decision herein, as urged2 On direct examination,Dr. Childs testified that when he examined Lofton he foundnumerous abrasions about Lofton's head and face, a noticeable lump and contusion on hisscalp above his left ear,and a large bruise across his right shoulder ; "His breath smelledstrongly of alcohol.He was thick tongue in his speech,and Irrational."The TrialExaminer found no reason to doubt the validity of Dr. Childs'findings with respect toLofton's condition despite the fact that on cross-examination Dr. Childs testified:"I fre-quently have hay fever;I at times can't smell things . . . . Perhaps the deputy askedme if I smelled alcohol on him, and perhaps I told him I couldn't,and then made acloser try,and could smell it then...This is hardly consistent with his statementthat Lofton's "breath smelled strongly of alcohol."Dr. Childs later indicated he hadtold the officer that he "could diagnose alcohol" by the dilated pupils of Lofton, thenadmitted that a blow on the head could also cause such a condition.There is no disputethat one of the deputies struck Lofton on the head with his blackjack while they had himin the canteen at the plant.In contrast,Dr.Watson who examined and treated Lofton atthe hospital to which the union representative had taken Lofton directly from the jail,testified that he detected no alcohol in his examination and treatmentof Lofton. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the General Counsel, and find that Respondent has, by the dischargeand by the refusal to reinstate Lofton, violated Section 8(a) (3) and(1) of the Act.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEThisisa proceeding under Section 10(b) of theNational LaborRelations Act,as amended,29 U.S.C. Sec. 151,etseq.,herein calledthe Act.Upona charge filed on September30, 1964,1 anamended charge filedOctober 13,and a second amended charge filedOctober 30by InternationalWoodworkers ofAmerica,AFL-CIO, hereinsometimes calledthe Union,the General Counsel of theNational LaborRelations Board,on behalf ofthe Board,by theRegional Directorfor Region 11, on December 4, issued a complaint and notice of hearing againstUnited StatesPlywood Corporation,the Respondent herein,the complaint allegingthat the Respondent had engaged in and was engaging in unfairlabor practicesaffecting commercewithin themeaning of Section 8(a)(1) and(3) and Section2(6) and (7) of the Act. The Respondent filed timelyanswer to the complaint,effectivelydenying thatithadengaged in or was engaging in the unfair labor prac-tices as alleged.On the issues framedby the complaintand the answer,and pursuant to notice,this case was heardby TrialExaminerArthur E. ReymanatOrangeburg, SouthCarolina, on January26, 1965.At thehearing theGeneral Counseland the Respond-ent were represented by counsel,and the Unionwas representedby itsRegionalrepresentative.Each partywas affordedfull opportunityto present evidence rele-vant to the issues,to call,examine and cross-examine witnesses,to present oralargument,and to file proposed findings and conclusions,and to file briefs.Briefssubmitted for the General Counsel and the Respondent have been carefullyconsidered.Uponthe record as a whole, and from my observation of the witnesses,I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent,United States Plywood Corporation,is now, and has been at alltimes material herein, a corporation with a place of business located at Orangeburg,South Carolina, where it is engaged in the manufacture of plywood.The Respond-ent, during the 12 months immediately preceding the issuance of the complaintherein,a representative period,in the course and conduct of its business,purchasedand received at its plant at Orangeburg,South Carolina, materials valued at in excessof $50,000 directly from points outside the State of South Carolina; and during thesame period the Respondent manufactured,sold, and shipped from its Orangeburg,South Carolina, plant,products valued at in excess of$50,000 to points outside theState of South Carolina.The Respondent is now, and has been at all times material herein,an employerengaged in commerce within the meaning of Section 2(6) and(7) of the Act.H. THE LABORORGANIZATIONINVOLVEDInternationalWoodworkers of America, AFL-CIO,is,and at all timesmaterialherein has been,a labor organization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESBackgroundAt midnight,on Wednesday,September 23, certain employees,approximately 475in number,employed at the Respondent'sOrangeburg plant, ceased work concert.edly and went out on strike.The strikers returned to work on October 19.The complaint alleges that the Respondent discharged Woddie J. Lofton on Octo-ber 1 and thereafter failed and refused to reinstate him because he had"joined orassisted the Union,or engaged in other concerted activities for the purpose of col-lective bargaining or mutual aid or protection and/or had participated in the strike..."; that on or about October 15 he had made an unconditional offer to return to1Unless otherwise shown,all dates hereinafter mentioned are for the year 1964. UNITEDSTATES PLYWOODCORPORATION245his former or substantially equivalent position of employment; and that on or aboutOctober 20, and at all times since, the Respondent has failed and refusedto reinstatehim.The fact of Lofton's discharge is admitted.The reason therefore is detailed in aseparation report signed by the Respondent's personnel director on October 1:-Discharged-Whilein a linereceiving their payroll checks between 2 & 3 p.m. on Saturday,September 26, 1964,-Woddie Lofton conducted himself in a disorderlymanner.He resisted arrest and assaulted the two law enforcement [officers]present(Chief Deputy Brabham Collins and Deputy Fulton Livingston, both of theCounty Sheriff's Office).As attested to by both officers, he had been drinkingheavily.Such conduct is in direct violation of Company rules.According to the uncontradicted testimony of Union Regional RepresentativeJames A. Craven, his request, made to Robert Neylon, industrial relationsmanager,that Lofton be returned to work after the other strikers had returned on October 20,was refused.Lofton, employed by the Respondent for about 10 years, was a member of theUnion, went out on strike, and participated in the picking of the plant.The theory of the General Counsel's case was explained by counsel in hisopeningstatement:The factual background of this case, Mr. Examiner, is relatively simple.Lastyear the United States Plywood Corporation, which is the Respondent in thiscase, a union was certified; there were negotiations; at some point in the nego-tiations, there occurred a strike by the employees at the plant. It is the Gen-eral Counsel's understanding that somewhere between 400 and 500 employeeswent out on strike.The employees who went out on strike included thealleged 8(a)(3) and (1) in this case, Mr. Woddie J. Lofton. Shortly afterthe strike began, there was an agreement between Respondent and the unionrepresentative that the men who had gone out on strike would be paid for thetime that they had worked; the regular pay day, it is my understanding, wouldhave been Friday, September 25, 1964; the men were, however, paid between 2and 4 o'clock on the afternoon of September 26, 1964, which would have been aSaturday.The alleged 8(a) (3) and 8(a) (1) in this case, Mr. Woddie J. Lofton,was in the line of employees who were going to be paid on that particular after-noon.Now, it is General Counsel's theory in this case that the evidence will showthatMr. Lofton, by asking questions about his insurance there at the pay win-dow, violated no law; that when the sheriffs seized hold of Mr. Lofton, theywere acting outside the purview of their duties; that the sheriffs were there at therequest of Respondent, and were acting as Respondent's agents in this capacity;that when the sheriffs took Mr. Lofton back into the rear of the plant andworked him over, that they were again outside the purview of any legal capacitythey had, to do such as that; and that when Respondentcomes alongand dis-chargesMr. Lofton on the alleged ground that he had been drinking heavily,which we are prepared to show is not thecase,and that he was resisting arrest,which we are also prepared to show is not the case, why, it is our contention,that Respondent has discharged Mr. Lofton for a reason which not valid underthe Act.As noted, the strike began on a Wednesday. The following Friday being a regu-lar payday, the strikers were not at work, so that arrangements were worked outon Saturdaymorning,September 26, for the strikers to receive wages due thembetween 2 and 4 p.m. at a window in thepersonneloffice at the plant. It was agreedbetween Edmund H. Durgin, the Respondent'spersonneldirector, and representa-tives of the Union, including M. L. Bradshaw, president of the local union, that themen would form a line in single file at the side of the road outside the personneloffice, move forward into the personnel office, receive their pay, and then turn andgo outside,passing through on the oposite side of the double doors through whichthey had entered. It was understood that although the men could each wear apicket sign or placard hung around his neck, that other than identifying himself toreceive his check, he would not otherwise say or do anything to interrupt theprocedure. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDDeputy Sheriffs Livingston and Bizzell were dispatched to the plant by ChiefDeputy Collins (Durgin having requested plant protection) and upon their arrival,Bizzell remained outside on the street while Livingston was briefed by Durgin con-cerning the pay procedure.2After this, Livingston talked to Bradshaw, who con-firmed what Durgin had told Livingston.Collins arrived soon after.When Durginstarted handing out paychecks to individual employees, Collins was seated a fewfeet from him, behind the counter that divided the room, while Livingston andBradshaw were seated near each other in the outer part of the room, observing thesingle line of men as they filed in front of Durgin, received their checks passed tothem by Durgin through the open part of double sliding glass counter windows,turned and passed through the other side of the double doors through which theyhad entered, and prepared to pass the sign or placard they had been wearing to menon the line who had not been supplied with one.Before Durgin started handing out checks a large number of persons, variouslyestimated to be about a hundred or more than 300, were on the street outside of thepersonnel office.Bradshaw assumed the responsibility of forming the pay line, andwas assisted by several stewards.He was the first one in line and the first one tobe paid.He then took a chair near where Deputy Sheriff Livingston was seated.The line continued to move smoothly. Lofton said he thought that there were50 or 75 men ahead of him, and he moved in line for about a half hour before hereached the window.Up until then it appears other than necessary words exchangedby Durgin and the men he was paying, and the turning and moving of the men,everything was quiet.When Lofton presented himself, the consequence on whichthis case arose occurred.The Arrest of LoftonAccounts vary as to what was said by Lofton when he reached the pay windowand what transpired immediately thereafter.He testified:Well, when I marched to the pay window Mr. Durgin asked me my name, andI said W. J. Lofton.He pushed me my check, and I said "Mr. Durgin, wouldyou check on my insurance one day?" and he said, "I'll get to it later," and Isaid, "Thank you," and I turned and walked off.He said that as he turned and walked to the door and started to step down on twooutside steps, Livingston "grabbed me in the belt, right in the belt, and then thecollar, right back there, like that" (indicating); that he asked "what's wrong?"; thatCollins (or Livingston?) said "you son of a bitch, you are going with us"; that"when they grabbed me they pulled me around, and took me right back in the officewhere I came out, right on down to the canteen." 3He went on to relate that inthe canteen, Collins "caught me behind the back, he grabbed me behind the back,"Livingston put a handcuff on one arm, held the other cuff-"and while I was hold-ing his hand in the cuff, that's the time he started hitting me with the blackjack."He disavowed scuffling with the officers,stating:.until he started hitting me on the side of the head, then I started shovingthem back and dodging back and forth . . . I remember twice, he hit me thefirst time right on the corner and the last time right on the top, that one gotme kind of dizzy, I got a bruise on the shoulder, I don't know whether he hitme or throwed me down, but I know this shoulder was wrenched.According to Lofton, he was in the canteen with the two officers for about 5 or10 minutes when Bradshaw came in and told the officers "let him alone, if you allwant to carry him to jail, I believe he'll listen to you, if that's what you want to dowith him."Lofton said the officers asked "if we can't do nothing with him, howin the hell can you say you can do anything with him" Bradshaw, said Lofton,then asked him if he would go to jail if the officers wanted him to go and he saidthat he would, "turn me loose," and they put a handcuff on the other hand and hesat there until he was taken to jail by the officers in an automobile.He said he wasin jailfor approximately an hour, when Bradshaw and another person raised bailand he was released.2When the strike began, State and local law enforcement officers, as well as men fromthe sheriff's office, were on duty in and around the plant and adjacent roadways.Theirnumber had been greatly reduced by September 26.3The canteen is placed as being at the opposite side of the personnel office from thedouble doors the men were using, around a corner and down a hall about 20 feet, and soout of sight of the men in the pay line. UNITED STATES PLYWOOD CORPORATION247According to the testimony of Union Representative Craven, he came into thecanteen and was told by Bradshaw, "They have been beating this man"; that "his[Lofton's] clothes were quite disheveled, he had some blood on the front of his shirt,he also was handcuffed."Lofton denied having had partaken of any alcoholic beverage on that day, stat-ing that although he would not say that he would not take a drink, the last drinkhe had "was the fourth of July"; he said he drinks maybe a half a pint or a pint ayear but that he does not drink whiskey enough "to make any difference."Hedenied having any whiskey in his possession at or before the time of his arrest onSeptember 26.Three witnesses were called to testify in support of Lofton's assertion that after heasked Durgin about his insurance he thanked him and turned away.McClintonJackson, an employee for 22 years, said he was about the fourth man behind Loftonin the line; that he saw Durgin hand him his check and "he turned around and askedhim about his insurance, and Durgin said `I'll have to look into that matter later'so Mr. Lofton said, `I'll look forward to it then, thank you, sir,' and he walked off."John L. Oliver, an employee for about5iyears and assistant pastor of a localchurch, said be was just ahead of Lofton and ". . . heard Mr. Lofton, he said some-thing concerning his insurance, asked Mr. Durgin about his insurance, and Mr.Durgin replied he would look into the later, and he says, all right sir, and he walkedon...."Govie McDonald, employed 16 years, said he was directly behind Lofton.and he got to the window and he told Mr. Durgin his name, and he asked aboutthe insurance has been cancelled, Mr. Durgin, and he said yeah, and he said thanks,and he turned away."On cross-examination, McDonald said "Mr. Durgin said hewould see about that later, and he walked away."Jackson's knowledge of the interception of Lofton by Livingston was limited.Concerning what happened after Lofton left the pay window, Jackson testified:Well, after he got to the steps, after he said what he did and got to the steps,one of the officers said to the other one, he said "what did he say? Bring himback here."And Mr. Livingston got up, I guess it was Mr. Livingston, Mr.Collins is the only one I know personally, and so this officer got up and caughthim as he started down the second step, he was about two steps down, and hecaught him in the building by his arm and Mr. Bradshaw was there then, andhe told me, "go on out, go on out," and so I went out, and that's about all Icould see after I got outside.On this point, the Reverend Oliver testified:Well, what happened when I was passing my sign, he was right behind me,pretty close, and I turned side ways and I saw an officer, Mr. Livingston, pullinghim in; and just about a moment Mr. Collins joined him, and we were stillwalking on, because we couldn't tarry to see what was happening, and I walkedon.McDonald was not questioned on this point, nor was Durgin. Each was called totestify by counsel for the General Counsel.Union President Bradshaw, who was in the room with Deputy Sheriff Livingston,testified on direct examination that after Lofton had asked Durgin about his insur-ance and Durgin had replied that he would see about it the following week, Loftonthanked him, got out on the first step of the door when Collins told Livingston"catch that guy"; that Livingston had not said anything up to that point but thenleft his chair, grabbed Lofton, catching him by one arm and the back of his trousers;within a few seconds Collins joined Livingston, "assisted him in trying to arrest Mr.Lofton," and then the officers "took him and rushed him into the back room, backin the canteen area."Bradshaw said that when this occurred the pay line sloweddown for a few moments, there was "a lot of mumbling among several of the peoplethatwas gathered from the window back out to the door"; that he got up fromwhere he was sitting, went to the door and "got them moving on out, getting thepay line moving back in, just normal, like it always was "He then went back tothe canteen.When he arrived at the canteen, he said Collins had hold of one ofLofton's arms and Livingston had a cuff around his left wrist and he had his hand"at the other end of the cuff, holding on with one hand, and beating him on the topof the head with a slapjack."He then told Collins that if he would turn Loftonloose and wanted to take him to jail he, Bradshaw, "can get him to go to jail."According to him, Collins replied, asking "what the hell can you do with him, whentwo sheriff's deputies can't handle him7; that he said to Collins 'just go ahead andturn him loose, and if you want to take him to jail,' I says, `he'll go to jail with you.' " 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe then instructedLofton thatif the officers wanted to take him to jail to go withthem and that Lofton consented to go. Bradshaw confirmed the fact that he hadplaced Lofton on the picket line at about 7 o'clock that morning, that he picketedsteadily until about noon with only a break approximately every hour for 2 to 5minutes and a break for lunch.During the time Lofton was picketing, Bradshawsaid, he did not detect the smell of whiskey on Lofton's breath or notice that hehad been drinking.From his cross-examination, it is not clear from Bradshaw's testimony that hewas near Lofton when the latter was stopped by Livingston:Q. Yes; now, you went into the hallway, you got paid, then you sat downwith Mr. Livingston; why were you there with Mr. Livingston?A. I was not in there with Mr. Livingston.Q.Why were you in the hallway?A. I was in the hallway to see that nothing didn't go on, and everything wenton, and everybody got paid, and there was no disturbance whatsoever, thatwould occur inside the plant area.Q. Is that pretty much the same reason you were on the picket line almostconstantly outside?A. No, sir.That was my duty out on the picket line, and I stayed on thepicket line the biggest portion of the time; it was every seldom that I ever leftthere.Q. And as these people were coming in, did you pay attention to what theywere saying in the line?A. The only thing those people were suppose to give when they went in tothe pay window was to give their name and receive a check and go back to thedoor.Chief Deputy Collins was not called to testify either for the Respondent or theGeneral Counsel, although present in the hearing room after each party had rested,when counsel for the General Counsel asked the record to reflect his presence andthe fact that he had not been called by the Respondent, and the reply of counsel forthe Respondent that he "is here upon the call of any person who wishes to call him,either party."Deputy Sheriff Fulton Livingston testified that at the time Durgin started to hand,the checks to the men in line, he was sitting in the aisle facing the door throughwhich the pickets entered and that each individual picket came to the window, gavehis name and name only, received his check, and immediately turned around andwent out the door that they came in. Collins was seated inside the office whereDurgin was issuing the checks.Livingston testified that Lofton came to the window,gave his name, and stated to Durgin that he wanted to get his insurance straight,that Durgin told him he would have to get that straight later, that he was only pay-ing off on that day and would "get it straight when he came back to work."Hesaid that Lofton demanded two or three times that he wanted to "get it straightnow," and at that time Collins told him through the window to hush, and go on out.He said that at that time Lofton cursed and said he would do what he "damn"pleased, whereupon Collins opened the door leading into the hall, came out of theoffice and asked Livingston to stop Lofton "which I did"; then when Lofton wasasked to get out of the line and sit in the chair until the rest of the pickets were paid,Lofton refused to sit down and said he would do what he "damn" pleased. "Hecursed Mr. Collins directly, I don't remember what he cursed Mr. Collins for; thenwe started to place him under arrest."Lofton refused to be placed under arrest andthen, because Livingston considered that the situation could turn into an explosiveone, and tokeep from having trouble with the rest of the pickets-We took Lofton around the corner into a room known as the canteen, wherehe at that time still refused to be placed under arrest, he refused to be hand-cuffed, he fought Mr. Collins and myself, and I would say it was possibly 20minutes before he submitted to arrest.He said that while Collins and he were struggling with Lofton, Bradshaw came inand he asked Bradshaw to go outside and send some other officers in to help subdueLofton "where we wouldn't have to hurt this man."He said that Bradshaw returnedwhen Collins and Livingston had Lofton on the floor and Lofton was handcuffedby one arm and that Bradshaw then told Lofton to "go ahead and let them put youin jail, I'll get you out as soon as you get in."He said that Lofton then submittedto arrest, that a handcuff was put on his other arm, and he was transported to andplaced in the county jail.Livingston said on cross-examination Lofton "was hittingatmyself and kicking at myself and Mr. Collins so much, I couldn't tell you how UNITED STATES PLYWOOD CORPORATION249many times I hit him"; that during the course of the struggle, Lofton tried to bitehim, was kicking and hitting, and at one time Lofton hit Collins, knocked his glassesoff, and Collins was pushed to the floor.Although Lofton, according to his testimony weighs 150 pounds and is 56 yearsof age, he is, from my observation, quick and wiry, and I have no doubt that in thescufflewith Livingston, 35 years old and weighing approximately 185 pounds, hecould cause enough trouble to require the exercise of force to restrain him.After Lofton was jailed, Chief Deputy Sheriff Collins called a doctor toexamineLofton to determine if he had any serious injury.Dr. Paul E. Childs, engaged in the general practice of medicine, examined Loftonat the jail.Dr. Childs testified-He had numerous small abrasions about his head and face, he had one noticeablelump in his scalp, about 2 inches or so above his ear on the left side, and a largedark bruise across the top of his right shoulder.His breath smelled stronglyof alcohol.He was thick tongue in his speech, and irrational. I asked him,because he was hostile and belligerent, or appeared to be hostile and belligerentwhen I first saw him, I asked if he had any objection to me examining him, andhe had no objections, so I proceeded to help him take off his shirt, and checkedhim over, and in the process of examination at two different times he insistedhe was hurt; he wanted a doctor; and I told him that I was a doctor, and thatI had come to help him and do what I could for him; and this appeared to satisfyhim for a few minutes, and again a few minutes later he insisted he was hurt,he needed a doctor.Dr. Childs said he required no treatment other than painting the abrasions with anti-septics.At the conclusion of Dr. Childs' cross-examination, I could find no reasonto doubt the validity of his findings with respect to the condition of Lofton when heexamined the latter.After Lofton was released from jail, Bradshaw, accompanied by Craven, took himto the emergency room at Bamberg Hospital, where they were seen by Dr. MichaelC.Watson, who said Lofton was accompanied by someone identified as being witha laborunion.Dr. Watson testified:No, sir, he [the union official] said he did not live here, it seemed like he livedin North Carolina somewhere. I got the idea he was just here temporarily. Thereason this happened to impress itself upon me, is that I asked him if he werelooking for someone just to give medical testimony, that I was not interested inexamining the patient; but if he was interested in the patient's welfare and reallythought something was wrong with him, I would be glad to treat him medically;but I did not want to spend my time giving medical testimony.Q. Did you treat him medically?A. He did not require any extensive treatment; I cleaned up his abrasions andI believe he had had tetanus immunization, so he did not need that. I had someX-rays made which were negative.Q. You said you detected no alcohol at that time?A. That's right.Q.When did you detect alcohol?A. I didn't.Q. Did you make any check for the purpose of checking alcohol?A. No, sir.It is clear that Lofton was placed under arrest at the plant, charged by the officersbefore a magistrate, and released on bond arranged or provided for by the Unionthrough Bradshaw or Regional Representative Craven.He was found guilty by a juryon January 25, 1965, the day before the hearing herein, of a violation of title 16,section 558, Code of Laws of South Carolina, 1962,4 of which I was asked to takeofficial notice.That case related to Lofton's arrest on September 26.4Title 16, section 558, Code of Laws of South Carolina, 1962, provides:Any person who shall (a) be found on any highway or at any public place or publicgathering in a grossly intoxicated condition or otherwise conducting himself in adisorderly or boisterous manner, (b) use obscene or profane language on any highwayor at any public place or gathering, or in hearing distance of any schoolhouse orchurch, or(c)while under the influence,or failing to be under the influence of in-toxicating liquor, or without just cause or excuse, discharge any gun, pistol, or otherfire arm while upon or within 50 yards of any public road or highway, except uponhis own premises,shall be guilty of a misdemeanor. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Responsibility of the RespondentThe Complaint alleges that Phil Adams, plant manager, and Edmund H. Durgin,personnel director,"have been and are now agents of Respondent at its Orangeburg,South Carolina, plant, acting on its behalf... but does not allege that either one assuch agent is responsible for the acts complained of.The name of Adams was notmentioned in the testimony except to be identified, and that of Durgin only to theextent related above.As noted, counsel for the General Counsel in his opening state-ment said that when Lofton was arrested, the deputy sheriffs ". . . were there at therequest of Respondent, and were acting as Respondent's agents in this capacity...."It is true that Durgin took the precaution, not unusual in strike situations, to requestthe office of the sheriff to provide protection.Beyond this, there is not a scintilla ofevidence to provide an inference that Collins and Livingston acted as the agents oftheRespondent.On the contrary, Livingston testified that he was informed byDurgin how he and Bradshaw "had decided to pay the pickets that had refused to gettheir checks the week before;" and emphatically stated that "we went out there toprotect the people on both sides."The General Counsel, I find, has failed to carry the burden of proof that the actionsof Collins and Livingston can in any way be attributed to the Respondent or itsagents.Cupples Company Manufacturers v. N.L.R.B,106 F. 2d 100, 114, 116(C.A.8);RelianceManufacturing Company v. N.L.R.B.,125 F. 2d 311, 315(C.A. 7).The Application of theBurnup and SimsDoctrineIn support of his theory of this case, the General Counsel relies uponN.L.R B. V.Buinup and Sims, Inc.,379 U.S. 21. There, the Court held that Section 8(a)(1) ofthe Act, making it unlawful to discharge an employee for engaging in protectedactivity, was violated when the employer discharged two employees who were under-taking to unionize other employees, because of statements found to have been falselyattributed to them to the effect that the union would use dynamite to get in if it didnot acquire necessary authorizations, whatever the employer's motive and notwith-standing a question of its good faith; and that Section 8 (a) (1) of the Act, makingitan unfair labor practice for an employer to interfere with, restrain, or coerceemployees in the exercise of guaranteed right of self-organization is violated if it isshown that the discharged employee was, at the time, engaged in protected activity,that the employer knew that it was such, that the basis of the discharge was an allegedact of misconduct in the course of that activity, and that the employee was not, infact, guilty of that misconductBurnup and Simsdoes not support the GeneralCounsel's theory of this case as reflected by the actual facts.There,Mr. JusticeDouglas, for the Court, wrote:Section 7 grants employees,inter alia,"the right to self-organization, to form,join, or assist labor organizations."Defeat of those rights by employer actiondoes not necessarily depend on the existence of an antiunion bias.Over andagain the Board has ruled that § 8(a) (1) is violated if an employee is dischargedfor misconduct arising out of the protected activity, despite the employer's goodfaith,when it is shown that the misconduct never occurred. See, e.g.,Mid-Continent Petroleum Corp.,54 NLRB 912, 932-934;Standard Oil Co.,91 NLRB783, 790-791;Rubin Bros. Footwear, Inc.,99 NLRB 610, 611.In sum, § 8(a)(1) is violated if it is shown that the discharged employee was at the timeengaged in a protected activity, that the employer knew it was such, that thebasis of the discharge was an alleged act of misconduct in the course of thatactivity, and that the employee wasnot, infact, guilty of that misconduct.The Court found it unnecessary to reach the questions raised under Section 8(a) (3).In the instant case there is no doubt that the Respondent knew that at the time thecause for discharge arose Lofton had been engaged in a protected activity and thatthe Respondent knew it was such; and that the basis of the discharge was an allegedact of misconduct in the course of which,so far as his fellow strikers were concerned,was protected activity.The question now remains open whether Lofton was guiltyof the misconduct charged.°5 In footnote 2 to the opinion of the Court inBurnup and Sims,379 U.S. at 22, itis stated:As an alternative ground for its finding that the Act had been violated,the Boardheld that Pate's allegation was merely "seized up[on]" by the Respondent as an"excuse" for the discharges of Davis and Harmon. 137 NLRB 766, 772-773. TheCourt of Appeals, however, rejected without discussion this suggestion of the exist- UNITED STATES PLYWOOD CORPORATION251Livingston was a forthright witness and I credit his testimony over the testimonyof Lofton and the rather vague testimony of Bradshaw,in respect to what occurredat the very moment of Lofton's arrest and the actions of Lofton in resisting arrest.On the basis of the testimony within the record, it is shown that there was a largecrowd of strikers assembled outside the personnel office and the line was formed fromthose strikers who were awaiting their turn to be paid.Bradshaw had noted thatin the early days of the strike there was considerable patrolling of peace officers inthe vicinity of the plant and at the plant premises.That the Union representativesanticipated possible trouble at the plant may be inferred from the fact that Craven,prior to September 27 had wired the attorney for the Company". . .you're nuts ifyou expect strikers to claim payroll checks at company personnel office" and thesubsequent careful arrangements worked out between Bradshaw and Durgin regardingthe method of payment and the time when payment was to be made.I do not ques-tion the judgment of Collins and Livingston in whisking Lofton out of sight in antici-pation of possible trouble when a commotion was raised by Lofton.I accept theaffirmative testimony of Livingston and Dr. Childs that Lofton showed the effects ofalcoholic indulgence at the time he applied for his paycheck and engaged in conver-sation with Durgin concerning his insurance.The principle to be applied here, I think, is directly stated by the Board inBurnupand Sims, Inc,137 NLRB 766, at 772:TheRubin Bros.doctrine establishes that when,in the course of protected activ-ity, employees are accused of misconduct and a respondent takes action affectingtheir employment tenure based on the belief that the employee has engaged inmisconduct,such an honest belief would be an adequate defense to a chargeof discrimination for refusing to reinstate such employeeunless it affirmativelyappears that such misconduct did not in fact occur.I find that Lofton engaged in misconduct which justified the action of the Respondentin discharging him.The misconduct occurred at a time when Lofton, as an economicstriker,was still an employee of the Company and was on company premises.°The strikers in the pay line, including Lofton, were at that very time engaged inthe Section 7 guaranteed right to engage in concerted activities,and when eachaccepted his paycheck he was wearing a picket sign, to which the Company did notobject.Lofton's conduct must be separated from that lawful protected activity-his improper conduct was not extinguished simply because he was there with otherstrikers.Nor was he discriminated against within the meaning of Section 8(a)(3)and (1)because of the presence of other strikers who did not engage in conductbeyond proper concerted activity.I find that the General Counsel has failed to prove the allegations of the complaint.Concluded FindingsThe only other possible open question is whether the Respondent seized upon for-tuitous circumstances to discharge an employee because of his union activities. Otherthan joining in the strike and engaging in picketing with many other strikers,Lofton'sunion activities apparently were not particularly intensive or of the kind to drawattention to himself.There is no showing that he was a union officer, a member ofany committee,or involved in any situation such as soliciting union membership,which might have caused the Respondent to single him out.His testimony concern-ing his meekness when he asked Durgin about his paycheck is suspect in the face ofLivingston's testimony.The testimony of Jackson,Oliver, and McDonald is of notmuch help, because they so obviously were in a hurry to get their checks and leave;and the time each one was at the pay window and in the room was so short, theyence of anti-union bias,322 F 2d 57,59, 61.In its petition for writ of certiorari theBoard expressly stated that"the propriety of this action[by the Court of Appeals]is not questioned here"In light of this concession it is unnecessary for us to deter-mine whether the Board's alternative finding of a discriminatory motivation is sup-ported by substantial evidence.6 As the Court inN L R B. v. Burnup and Sims,Inc.,noted in footnote 3 of -its opinion,379 US, at 23.TheRubin Bros.case made a qualification as to burden of proofPrior thereto theburden was on the employer to prove that the discharged employee was in fact guiltyof the misconduct.Rubin Brossaid that"once such an honest belief is established,the General Counsel must go forward with evidence to prove that the employees, didnot, in fact,engage in such conduct."99 NLRB at 611. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere hardly aware of the commotion described by Bradshaw.The demeanor ofeach, in reporting the question asked by Lofton, the answer of Durgin, and the"thank you" of Lofton, was,the same as that of any witness who takes a special side ofa case, and hears little and observes less of that part which supports the opposite side.Notwithstanding Lofton's testimony that he had not been drinking on the day ofhis arrest and had not had a drink since the preceding Fourth of July, I accept thetestimony and opinion of Dr. Childs to opposite effect.Dr. Watson, who examinedhim at 5:30 or 6 p.m., would only say that he did not detect any evidence of "inges-tion of alcoholic content at that time."This was several hours after Dr. Childs hadexamined Lofton.On the basis of the foregoing findings of fact, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithinthemeaning ofSection 2(6) and(7) of the Act.2.TheUnion is a labor organization within the meaning of Section 2(5) of theAct.3.TheRespondent has not engaged in and is not now engaging in unfair laborpractices as alleged in the complaint.4.Thecomplaint herein should be dismissed.RECOMMENDED ORDERIt is recommended that an order be entered herein dismissing the complaint.Retail Store Employees Union,Local 444, Retail Clerks Interna-tional Association,AFL-CIOandAgents and Organizers Asso-ciation,Petitioner.Case No. 30-RC-3 (formerly 13-RC-9123).June p21,1965DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerDonald B. Milan. The Hearing Officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.'Thereafter,the Employer involved herein filed a brief.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].Upon the entire record in this case,2 the Board finds :1.The Employer is a voluntary, unincorporated association and isone of the approximately 300 local labor unions chartered by the RetailClerks Association, AFL-CIO, herein called RCIA, affiliated there-with.The Local's office and headquarters are in Milwaukee, Wisconsin,with a membership of approximately 5,500 employees engaged in thei This case was transferred to the Board by theRegionalDirector for Region 13.2It was stipulated by the parties that all pertinent parts of the record InRetail ClerksInternational Association, AFL-CIO,153 NLRB 204, also Issued this day, be made partof the record.153 NLRB No. 16.